In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-18-00400-CV
           ___________________________

   IN THE INTEREST OF A.S. AND C.S., CHILDREN



        On Appeal from the 158th District Court
                Denton County, Texas
           Trial Court No. 2013-20522-158


Concurring Memorandum Opinion by Chief Justice Sudderth
                 CONCURRING MEMORANDUM OPINION

      I realize that, generally speaking, trial judges do not prepare the orders that they

sign. But that does not relieve judges of the obligation to read proposed orders

before signing them.

      It is clear from the record here that the judgment in question was a non-

appealable order and that the trial judge did not intend it to be final. Yet, the judge

signed an order stating, “This judgment is final and appealable.”

      We have held that it is incumbent for attorneys, like their clients, to read and

understand what they sign:

      Words matter, in life but especially in law. Words are the essential tools
      of the legal profession. Because cases turn on the meaning of words,
      legal professionals understand that word choices have consequences.
      Accordingly, it is a standard of our profession to use words carefully and
      with precision. Abiding by this principle leads to the consistency,
      certainty, and predictability that we expect from the law.

             ....

             . . . It is well established that parties are held responsible for
      reading and understanding what they sign. We see no reason to hold
      attorneys to a lesser standard.

In re Estate of Nielsen, No. 02-17-00251-CV, 2018 WL 4625531, at *6 (Tex. App.—Fort

Worth Sept. 27, 2018, pet. denied) (mem. op.) (citations omitted).

      Nor should judges be held to a lesser standard. Indeed, judges must employ

greater vigilance because judicial orders affect life, liberty, and property in permanent

and significant ways. Doing so will not only foster respect for the law and the


                                           2
judiciary but also save the parties (and the taxpayers) from the burden and expense of

unnecessary appeals.

      I wholeheartedly agree with the majority’s assessment that “[d]espite the intent

of Lehmann to fully address the issue of finality, the problem, as evident in this case,

persists.” See, e.g., In re L.T., No. 02-19-00161-CV, 2019 WL 3334618, at *1–2 (Tex.

App.—Fort Worth July 25, 2019, no pet.) (per curiam) (mem. op.) (dismissing appeal

of self-contradictory order entitled “Interlocutory Final[1] Order”). But the solution to

this problem is a simple one. Judges need to read orders before they sign them.


                                                      /s/ Bonnie Sudderth

                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: November 14, 2019




      1
        “Interlocutory” and “final” are mutually exclusive terms. An interlocutory
order is one that is not final. Interlocutory, Black’s Law Dictionary (5th ed. 1979)
(defining “interlocutory” as “[p]rovisional; interim; temporary; not final”). A final
order is one that is not interlocutory. Final, Black’s Law Dictionary (5th ed. 1979)
(defining “final” as “[l]ast; conclusive; decisive; definitive; terminated; completed,”
and stating that in its use in reference to legal actions, “this word is generally
contrasted with ‘interlocutory’”).

                                           3